Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS



No. 22-BG-460

IN RE JONATHAN S. RESNICK,
                                                      DDN2021-D64
An Administratively Suspended Member
of the Bar of the District of Columbia Court of Appeals

Bar Registration No. 372786

BEFORE: Glickman, McLeese, and Howard, Associate Judges.

                                  ORDER
                           (FILED— September 1, 2022)

       On consideration of the certified order from the state of Maryland disbarring
respondent by consent; this court’s July 8, 2022, order suspending respondent and
directing him to show cause why reciprocal discipline in the form of disbarment
should not be imposed; and the statement of Disciplinary Counsel; and it appearing
that respondent has not filed a response or his D.C. Bar R. XI, § 14(g) affidavit, it is

       ORDERED that Jonathan S. Resnick is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483, 487 (D.C. 2010)
(explaining that there is a rebuttable presumption in favor of imposition of identical
discipline and exceptions to this presumption should be rare); In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement, respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                   PER CURIAM